Case 1:16-cv-01221-LPS Document 166 Filed 08/12/20 Page 1 of 2 PageID #: 1362




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BAYER HEALTHCARE LLC and BAYER                   )
 HEALTHCARE PHARMACEUTICALS                       )
 INC.,                                            )
                                                  )
                       Plaintiffs,                )
                                                  ) C.A. No. 16-1221 (LPS)
                  v.                              ) CONSOLIDATED
                                                  )
 APOTEX INC. and APOTEX CORP., et al.,            )
                                                  )
                       Defendants.                )

                                            STIPULATION

       By virtue of a settlement agreement between the parties, and pursuant to Rules 41(a)(l) and

41(c) of the Federal Rules of Civil Procedure, Plaintiffs Bayer HealthCare LLC and Bayer

HealthCare Pharmaceuticals, Inc. (collectively, “Plaintiffs”) and Defendants Apotex Inc. and

Apotex Corp. (collectively, “Apotex”) hereby stipulate and agree that Plaintiffs’ action against

Apotex with respect to Apotex’s 40 mg generic regorafenib tablets, including all claims and

defenses asserted by Plaintiffs against Apotex and all claims and defenses asserted by Apotex

against Plaintiffs with respect to Apotex’s 40 mg generic regorafenib tablets, are hereby dismissed

with prejudice.

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP             MORRIS JAMES LLP

 /s/ Derek J. Fahnestock                          /s/ Kenneth L. Dorsney

 Jack B. Blumenfeld (#1014)                       Kenneth L. Dorsney (#3726)
 Derek J. Fahnestock (#4705)                      500 Delaware Avenue, Suite 1500
 Anthony D. Raucci (#5948)                        Wilmington, DE 19801-1494
 1201 North Market Street                         (302) 888-6855
 P.O. Box 1347                                    kdorsney@morrisjames.com
 Wilmington, DE 19899
 (302) 658-9200
 jblumenfeld@mnat.com
 dfahnestock@mnat.com
 araucci@mnat.com
Case 1:16-cv-01221-LPS Document 166 Filed 08/12/20 Page 2 of 2 PageID #: 1363




 OF COUNSEL:                                 OF COUNSEL:

 Bruce R. Genderson                          Stephen R. Auten
 Dov P. Grossman                             Richard T. Ruzich
 David I. Berl                               Phillip Y. Kouyoumdjian
 Jessica B. Rydstrom                         Ian Scott
 Seth R. Bowers                              TAFT STETTINIUS & HOLLISTER LLP
 Ben Picozzi                                 111 East Wacker Drive, Suite 2800
 Griffin R. Farha                            Chicago, IL 60601
 WILLIAMS & CONNOLLY LLP                     (312) 527-4000
 725 Twelfth Street NW
 Washington, DC 20005                          Guylaine Haché
 (202) 434-5000                                KATTEN MUCHIN ROSENMAN LLP
                                               525 West Monroe Street
 Attorneys for Plaintiffs Bayer Healthcare LLC Chicago, IL 60661
 and Bayer Healthcare Pharmaceuticals Inc.     (312) 902-5200

                                             Joseph M. Janusz
                                             Jitendra “Jitty” Malik
                                             KATTEN MUCHIN ROSENMAN LLP
                                             550 South Tryon Street, Suite 2900
                                             Charlotte, NC 28202
                                             (704) 444-2000

                                             Lance A. Soderstrom
                                             Deepro R. Mukerjee
                                             KATTEN MUCHIN ROSENMAN LLP
                                             575 Madison Avenue
                                             New York, NY 10022
                                             (212) 940-8800

                                             Attorneys for Defendants Apotex Inc. and
                                             Apotex Corp.

August 12, 2020



       SO ORDERED this ___ day of ________________, 2020.




                                         CHIEF, UNITED STATES DISTRICT JUDGE




                                         2
